Exhibit 10.6




VOTING AGREEMENT




THIS  VOTING AGREEMENT (this “Agreement”), is made and entered into as of
______________, 2010, by and among LEFT BEHIND GAMES INC., a Washington
corporation (the “Company”), and the individuals identified as “Voting Parties”
on the signature page hereto and who execute a counterpart signature page to
this Agreement (each individually, a “Voting Party” and collectively, the
“Voting Parties”).  The Company and the Voting Parties are referred to herein
individually as a “Party” and collectively as the “Parties.”




RECITALS




A.

Pursuant to the Agreement and Plan of Merger dated as of February 18, 2010 (the
“Merger Agreement”), by and among the Company, DP Acquisition, Inc., a
California corporation wholly-owned by the Company (“Merger Sub”), and Digital
Praise, Inc., a California corporation “DP”), Merger Sub shall merge with and
into DP, as a result of which DP will be the surviving entity as a wholly-owned
subsidiary of the Company (the “Merger”).  




B.

In the Merger, each of Peter Fokos, William R. Bean and Thomas M. Bean
(collectively, the “DP Shareholders”) shall receive shares of Common Stock of
the Company in exchange for all of such DP Shareholder’s DP common stock.




C.

Pursuant to the Merger Agreement, Troy A. Lyndon, a Voting Party, has granted a
three-year, non-assignable irrevocable proxy to direct the voting with respect
to 1,429 shares of PubCo Series C Preferred Stock held by Mr. Lyndon, to each of
Thomas M. Bean, William R. Bean, Peter Fokos, Richard Knox, Sr., and Michael
Knox (the “Series C Proxies”).  




D.

Pursuant to the Merger Agreement, it is a condition to the closing of the Merger
that the Company and the Voting Parties into this Agreement to provide for the
designation and election of members of the Board of Directors of the Company
(the “Board of Directors”).  




AGREEMENT




NOW, THEREFORE, in consideration of the mutual premises contained herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:




1.

Election of Directors; Removal; Vacancies.   During the term of this Agreement,
each Voting Party agrees to vote such Voting Party’s Shares (as defined in
Section 13 hereof) at any meeting of shareholders of the Company for the purpose
of election of directors, or to sign or cause to be signed written consents in
lieu thereof, to ensure that the number of authorized directors of the Company
shall be set and remain at seven (7) directors and to provide for the election
to the Company’s Board of Directors of:  




(a)

Three (3) individuals nominated by the DP Shareholders as set forth in Section 2
hereof;




(b)

Three (3) individuals nominated by Troy A. Lyndon as set forth in Section 3
hereof; and




(c)

One (1) individual nominated by Troy A. Lyndon and Thomas M. Bean as set forth
in Section 4 hereof (the “Joint Director”).




2.

Election of the DP Directors.  During the term of this Agreement and so long as
the DP Shareholders hold, collectively, voting rights with respect to at least
ten percent (10%) of the voting power of all Shares in connection with the
election of directors of the Company, each Voting Party agrees to vote all of
such Voting Party’s Shares in the following manner:








--------------------------------------------------------------------------------

(a)

At all shareholder meetings or in any written consent to elect the directors of
the Company, each Voting Party shall vote all Shares held by such Voting Party
in favor of three (3) individuals (each a “DP Nominee” and together, the “DP
Nominees”) nominated by the DP Shareholders holding a majority of all Shares
held by all DP Shareholders (a “DP Shareholder Majority”), which DP Nominees
shall initially be Peter Fokos, William R. Bean and Thomas M. Bean.




(b)

In connection with any vote or written consent to remove a DP Nominee from the
Company’s Board of Directors, either with or without cause, each Voting Party
shall vote all Shares held by such Voting Party as directed by a DP Shareholder
Majority with respect to the DP Nominee.




(c)

In the case of a vacancy in the office of a DP Nominee, whether by removal,
resignation or otherwise, each Voting Party shall vote all Shares held by such
Voting Party for a successor to hold such office for the unexpired term
nominated by a DP Shareholder Majority.




3.

Election of the Lyndon Directors.  During the term of this Agreement and so long
as Troy A. Lyndon holds voting rights with respect to at least ten percent (10%)
of the voting power of all Shares in connection with the election of directors
of the Company, each Voting Party agrees to vote all of such Voting Party’s
Shares in the following manner:




(a)

At all shareholder meetings or in any written consent to elect the directors of
the Company, each Voting Party shall vote all Shares held by such Voting Party
in favor of three (3) individuals (each a “Lyndon Nominee” and together, the
“Lyndon Nominees”) nominated by Troy A. Lyndon, which Lyndon Nominees shall
initially be Troy A. Lyndon, Richard Knox, Jr. and Richard Knox, Sr.




(b)

In connection with any vote or written consent to remove a Lyndon Nominee from
the Company’s Board of Directors, either with or without cause, each Voting
Party shall vote all Shares held by such Voting Party as directed by a Troy A.
Lyndon with respect to the Lyndon Nominee.




(c)

In the case of a vacancy in the office of a Lyndon Nominee, whether by removal,
resignation or otherwise, each Voting Party shall vote all Shares held by such
Voting Party for a successor to hold such office for the unexpired term
nominated by Troy A. Lyndon.




4.

Election of Joint Director.  During the term of this Agreement, each Voting
Party agrees to vote all of such Voting Party’s Shares in the following manner:




(a)

At all shareholder meetings or in any written consent to elect the Joint
Director, each Voting Party shall vote all Shares held by such Voting Party in
favor of the individual nominated by agreement between Troy A. Lyndon and Thomas
M Bean, which position of the Joint Directors shall initially be vacant.  




(b)

In connection with any vote or written consent to remove the Joint Director from
the Company’s Board of Directors, either with or without cause, each Voting
Party shall vote all Shares held by such Voting Party as directed by agreement
between Troy A. Lyndon and Thomas M. Bean.




(c)

In the case of a vacancy in the office of the Joint Director, whether by
removal, resignation or otherwise, such vacancy shall be filled in accordance
with Section 4(a).




5.

Directors of Subsidiary Digital Praise, Inc.  The Company and each Voting Party
shall use such Party’s best efforts to cause the members of the Board of
Directors of the Company to also be the members of the Board of Directors of
Digital Praise, Inc., a wholly-owned subsidiary of the Company.  








2







--------------------------------------------------------------------------------

6.

Covenants of the Company.  The Company agrees to use its best efforts to ensure
that the rights granted hereunder are effective and the parties hereto enjoy the
benefits thereof.  Such actions include, without limitation, the use of the
Company’s best efforts to cause the election or removal of any director, or the
filling of any vacancy in the office of a director, as provided herein, which
shall include soliciting the votes of the shareholders of the Company upon the
request of the appropriate Voting Parties to elect or remove a director, or fill
such vacancy, as provided herein.  The Company will not, by any voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all of the provisions of this Agreement and in the
taking of all such action as may be necessary, appropriate or reasonably
requested by any party hereto in order to protect the rights of the parties
hereunder against impairment.




7.

No Liability for Election of Recommended Directors.  None of the Company, the
Voting Parties, nor any officer, director, shareholder, partner, employee or
agent of such Party, if any, makes any representation or warranty as to the
fitness or competence of the nominee of any Party to serve on the Board of
Directors by virtue of such Party’s execution of this Agreement or by the act of
such Party in voting for such nominee pursuant to this Agreement.




8.

Legend on Certificates.  Each certificate, if any, representing Shares held by
the Voting Parties, and any assignees or transferees thereof, shall bear, in
addition to any other legend required by law or by agreements to which the
Company is a party, the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING AGREEMENT
WHICH HAS BEEN DEPOSITED WITH THE COMPANY AT ITS PRINCIPAL OFFICE.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE SECRETARY OF THE
COMPANY.




To the extent any Shares are not represented by certificates, the Company shall
cause any other evidence of ownership of Shares to reflect the provisions hereof
and the foregoing legend with respect to Shares held by each Voting Party and
any assignee or transferee of Shares.  The Voting Parties shall deliver to the
Company within ten days after the date hereof, any certificates representing
Shares that do not bear the foregoing legend and the Company shall affix such
legend thereon or issue replacement certificates bearing such legend, and each
Voting Party shall at all times cooperate with the Company to effect the
provisions of this Section 8 with respect to Shares not represented by
certificates.  




9.

Irrevocable Proxy.  To secure the obligations of each Voting Party to vote his,
her or its Shares in accordance with this Agreement, (a) each DP Shareholder
hereby appoints Peter Fokos, William R. Bean and Thomas M. Bean, or any of them,
from time to time, or their designees, and (b) each of Richard Knox, Sr., and
Richard Knox, Jr. hereby appoint Troy A. Lyndon, or his designees, as such
Voting Party’s true and lawful proxy and attorney, with the power to act alone
and with full power of substitution, to vote all of such Voting Party’s Shares
in favor of the matters set forth in this Agreement and to execute all
appropriate instruments consistent with this Agreement on behalf of such Voting
Party if, and only if, such Voting Party fails to vote all of such Voting
Party’s Shares or execute such other instruments in accordance with the
provisions of this Agreement within five (5) days of the Company’s or any other
party’s written request for such Voting Party’s written consent or signature.
 The proxy and power granted by each Voting Party pursuant to this Section 9 are
coupled with an interest and are given to secure the performance of such Voting
Party’s duties under this Agreement.  Each such proxy and power will be
irrevocable for the term hereof.  The proxy and power, so long as any party
hereto is an individual, will survive the death, incompetency and disability of
such party or any other individual holder of the Shares and, so long as any
party hereto is an entity, will survive the merger or reorganization of such
party or any other entity holding any Shares.




10.

Specific Enforcement.  It is agreed and understood that monetary damages would
not adequately compensate an injured Party for the breach of this Agreement by
any Party, that this Agreement shall be specifically enforceable, and that any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order.  Further, each Party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach.





3







--------------------------------------------------------------------------------




11.

Manner of Voting.  The voting of Shares (as defined below) pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.




12.

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term hereof may be waived by (a) the Company (b) Troy A.
Lyndon, (c) a DP Shareholder Majority, and (d) in the case of any amendment or
waiver that adversely affects the rights and obligations of any Voting Party in
a manner different than other Voting Party, by such Voting Party.




13.

Stock Split, Stock Dividends, etc.  In the event of any stock split, stock
dividend, recapitalization, reorganization or combination, any securities issued
to the Voting Parties with respect to or in replacement of the Shares shall be
subject to this Agreement and shall be deemed included in the meaning of
“Shares” hereunder.  The term “Shares” shall mean and include all shares of
capital stock of the Company for which a Voting Party has voting control, either
by direct or indirect ownership, beneficially or of record, or by proxy, whether
currently held or hereafter acquired.  




14.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.




15.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington, without giving effect to the conflicts
of law principles thereof.




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




17.

Assignees and Transferees.  The Voting Parties hereby agree, and any transferee
or assignee of any Shares that are owned by any Voting Party is hereby on notice
that, any transfer or assignment of such securities of the Company is
conditioned upon such transferee’s or assignee’s execution and delivery of this
Agreement prior to such transfer or assignment for the purpose of becoming a
Party to this Agreement.  Any transfer or assignment of any of such Shares in
violation of this Section 17 shall be void and be of no force or effect.




18.

Termination.  This Agreement shall terminate and be of no further force or
effect upon the three year anniversary of the closing of the Merger.  




19.

Ownership.  Except for the Series C Proxies, each Voting Party holding Shares as
of the date hereof represents and warrants to the other Voting Parties and the
Company that the Shares held by such Voting Party are held free and clear of
liens or encumbrances, and such Voting Party has not, prior to or on the date of
this Agreement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement other than one which has expired or terminated
prior to the date hereof, and (b) such Voting Party has full power and capacity
to execute, deliver and perform this Agreement, which has been duly executed and
delivered by, and evidences the valid and binding obligation of, such Voting
Party enforceable in accordance with its terms.




20.

Execution by the Company.  The Company agrees that it will cause any
certificates evidencing the Shares to bear the legend required by Section 8
hereof and otherwise give effect to Section 8 with respect to Shares not
represented by Certificates, and it shall supply, free of charge, a copy of this
Agreement to any holder of a certificate or other evidence of Shares upon
written request from such holder to the Company at its principal office.  The
Parties hereby agree that the failure to cause the certificates evidencing the
Shares to bear the legend required by Section 8 hereof, or the failure of the
Company to give effect to the provisions of Section 8 with respect to Shares not
represented by certificates, and/or failure of the Company to supply, free of
charge, a copy of this Agreement as provided under this Section 20 shall not
affect the validity or enforceability of this Agreement.





4







--------------------------------------------------------------------------------




21.

Other Matters.  Except as provided herein, this Agreement shall not affect the
rights of the Voting Parties with respect to voting on any matters on which
shareholders of the Company are entitled to vote, whether granted by law or by
the Company’s Articles of Incorporation, as amended.




22.

Attorneys’ Fees.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or to protect the rights obtained
hereunder, the prevailing party shall be entitled to recover from the losing
party its reasonable attorneys’ fees, costs, and disbursements in addition to
any other relief to which such party may be entitled.




23.

Entire Agreement.  This Agreement contains the entire understanding of the
Parties, and there are no further or other agreements or understandings, written
or oral, in effect between the Parties relating to the subject matter hereof.




24.

Facsimile Execution and Delivery.  A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile, pdf file or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.




25.

Not a Voting Trust. This Agreement is not a voting trust and should not be
interpreted as such.













[remainder of page intentionally left blank – signature pages follow]





5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Voting Agreement effective as
of the date first written above.







COMPANY:

LEFT BEHIND GAMES INC.




By: _________________________________

Troy A. Lyndon

Chief Executive Officer

 










VOTING PARTIES:










______________________________

PETER FOKOS







______________________________

THOMAS M. BEAN







______________________________

WILLIAM R. BEAN







______________________________

TROY A. LYNDON







______________________________

RICHARD KNOX, SR.







______________________________

RICHARD KNOX, JR.




 

 








6





